—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marras, J.), rendered March 4, 1996, convicting him of perjury in the first degree (four counts) and offering a false instrument for filing in the first degree, upon a jury verdict, and imposing sentence.'
Ordered that the judgment is affirmed.
The defendant contends that he was deprived of the effective assistance of trial counsel. However, mere losing tactics must not be confused with ineffectiveness, and a contention of ineffectiveness requires proof of less than meaningful representation rather than simple disagreement with strategies and tactics (see, People v Rivera, 71 NY2d 705; People v Benn, 68 NY2d 941; People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137; People v Davidson, 197 AD2d 701).
The defendant’s trial counsel engaged in jury selection, delivered cogent opening and closing statements, made objections throughout the People’s case, extensively cross-examined witnesses, and presented a substantial defense, which involved calling several witnesses including the defendant. Upon our review of the record, we find that the defendant was afforded meaningful representation.
The defendant’s remaining contentions are unpreserved for appellate review (see, CPL 470.05 [2]).
O’Brien, J. P., Pizzuto, Friedmann and McGinity, JJ., concur.